Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No.: 1:16-cv-03099-MEH

 BEYER LASER CENTER, LLC, a Colorado company
 and DR. CRAIG F. BEYER, a Colorado resident,

          Plaintiffs,

 v.

 MATEJ POLOMSKY, M.D. a North Carolina resident,

       Defendant.
 ____________________________________________________________________________

   DR. POLOMSKY’S MOTION FOR DISCOVERY SANCTIONS AND TO COMPEL
 PLAINTIFFS’ COMPLIANCE WITH THEIR OBLIGATIONS UNDER THE FEDERAL
                         RULES OF CIVIL PROCEDURE
 ____________________________________________________________________________

          Defendant Matej Polomsky, M.D. (“Dr. Polomsky” or “Defendant”) by and through his

 undersigned counsel, and pursuant to Fed. R. Civ. P. 16(f), Fed. R. Civ. P. 26(e), Fed. R. Civ. P.

 26(g), and Fed. R. Civ. P. 37, hereby moves for sanctions and to compel Plaintiffs’ compliance

 with their discovery obligations under the Federal Rules of Civil Procedure.

          Plaintiffs’ flagrant disregard for their discovery obligations throughout these proceedings

 may well be unprecedented in this district, at least among published cases and particularly for a

 represented party. This willful and repeated refusal to properly engage in discovery has been

 ongoing since initial disclosures were exchanged in May of 2017 and continues to this day, more

 than a year after discovery was to have closed. Dr. Polomsky has not only been substantively

 prejudiced by Plaintiffs’ unapologetic disregard for the Federal Rules as he prepares for trial in

 this case, Plaintiffs’ discovery misconduct, including their repeated disregard for this Court’s




 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 2 of 17




 Orders, has directly caused Dr. Polomsky to incur, otherwise entirely unnecessary, attorneys’ fees

 at a rate that is shocking. Sanctions are necessary as a matter of equity and required as a matter of

 law.

         I.          Certificate of Conferral.

              Prior to filing the present motion, counsel for Dr. Polomsky attempted to confer with

 counsel for Plaintiffs regarding the issues raised herein. Ultimately, Plaintiffs refused to address

 any of the substantive questions raised by counsel for Dr. Polomsky and simply indicated that they

 “disagree with [Dr. Polomsky’s] characterization of the facts and the law,” and oppose the relief

 requested herein.

        II.          Legal Standard.

              The Federal Rules are clear – where discovery abuse has occurred, the party engaging in

 such abuse (and/or his attorneys) should be sanctioned and, as part of those sanctions, the offending

 party must pay the attorney’s fees and costs caused by that abuse. Indeed, this bedrock of the civil

 judicial system is so foundational that this requirement is found not just in one place within the

 Rules, but throughout.

              For example, Fed. R. Civ. P. 37(a)(5) requires a party who does not properly respond to

 discovery until after Court intervention “to pay the movant’s reasonable expenses incurred in

 making the motion, including attorney’s fees.” Accord Fed. R. Civ. P. 37(b)(2)(C) (requiring the

 Court to order a disobeying party or his attorneys “to pay the reasonable expenses, including

 attorneys’ fees, caused by the failure” to obey a discovery order). Similarly, Fed. R. Civ. P.

 26(g)(1) requires “every disclosure under Rule 26(a)(1) or (a)(3) and every discovery request,

 response, or objection” to “be signed by at least one attorney of record in the attorney’s own name”

 certifying “that to the best of the person’s knowledge, information and belief formed after a

                                                     2


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 3 of 17




 reasonable inquiry: with respect to a disclosure, it is complete and correct as of the time it is made;

 and with respect to a discovery . . . response or objection, it is” both “consistent with these rules

 and warranted by existing law” and “not interposed for any improper purpose. . .” (emphasis

 added). “If a certification violates this rule without substantial justification, the court, on motion

 or on its own, must impose an appropriate sanction on the signer, the party on whose behalf the

 signer was acting, or both.” Fed. R. Civ. P. 26(g)(3). “The sanction may include an order to pay

 the reasonable expenses, including attorney’s fees, caused by the violation.” Id.

          Fed. R. Civ. P. 16(f)(1)(C) provides that “on motion or on its own, the court may issue any

 just orders, including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney . . .

 fails to obey a scheduling or other pretrial order.” Failing to properly engage in discovery during

 the timeframe set in the Scheduling Order falls squarely within the conduct addressed under this

 rule. Mishler v. Dillon Companies, Inc., No. 16-cv-01397-MEH, 2018 WL 2131509, *3 (D. Colo.

 May 9, 2018). Under Rule 16(f), “the court must order the party, its attorney, or both to pay the

 reasonable expenses – including attorney’s fees – incurred because of any noncompliance with

 this rule, unless the noncompliance was substantially justified or other circumstances make an

 award of expenses unjust.” Fed. R. Civ. P. 16(f)(2).

          In addition to the mandatory recovery of attorneys’ fees and costs, the Federal Rules

 contemplate additional sanctions when necessary to deter the misconduct of the offending party.

 Appropriate sanctions include:

          (i) directing that the matters embraced in the order or other designated facts be taken
          as established for purposes of the action, as the prevailing party claims; (ii)
          prohibiting the disobedient party from supporting or opposing designated claims or
          defenses, or from introducing designated matters in evidence; (iii) striking
          pleadings in whole or in part; (iv) staying further proceedings until the order is
          obeyed; (v) dismissing the action or proceeding in whole or in part; (v) rendering a


                                                    3


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 4 of 17




          default judgment against a disobedient party; or (vii) treating as contempt of court
          the failure to obey any order. . .

 Fed. R. Civ. P. 37(b)(2)(A). Rule 37 also makes clear that “an evasive or incomplete disclosure,

 answer, or response must be treated as a failure to disclose, answer, or respond” and sanctions

 should result. Fed. R. Civ. P. 37(a)(4). A party’s discovery obligations are ongoing and the Federal

 Rules impose an affirmative obligation to supplement disclosures and responses “in a timely

 manner if the party learns that in some material respect the disclosure or response is incomplete or

 incorrect. . .” Fed. R. Civ. P. 26(e).

      III.       Analysis.

          The prejudice to Dr. Polomsky occasioned by Plaintiffs’ flagrant and ongoing discovery

 abuse cannot be overstated.1 In addition to incurring excessive and otherwise entirely unnecessary

 attorneys’ fees addressing this misconduct, Dr. Polomsky has essentially been left fighting

 blindfolded throughout these proceedings. Despite a trial date less than two months away,

 Plaintiffs continue to willfully ignore this Court’s discovery orders.2 Sanctions are not only

 appropriate, they are required.

          A.     Plaintiffs’ discovery misconduct has spanned all of discovery in these
                 proceedings.

          To date, the Court has held thirteen (13) hearings, lasting more than seventeen (17)

 cumulative hours on the record, in these proceedings. Ten (10) of those hearings, and a majority



 1
   Plaintiffs’ discovery abuse has not been limited to any discrete issue and is certainly not limited
 to the most recent misconduct addressed below; however, the most recent evidence of Plaintiffs’
 clear and utter disregard for the Federal Rules, occurring just weeks before trial is to commence,
 has hastened the need to file this motion, which has been a long time coming. To be clear, Dr.
 Polomsky is entitled to recover all of his attorneys’ fees and costs occasioned by all of Plaintiffs’
 discovery misconduct and is specifically requesting such relief herein.
 2
   The most recent flippant disregard for the Court’s Orders was occasioned this week, when
 Plaintiffs missed the Court’s October 7, 2019, deadline for identifying their intended expert.
                                                   4


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 5 of 17




 of those hours, have been the direct result of Plaintiffs’ failure to comply with their discovery

 obligations under the Federal Rules of Civil Procedure.3 In nearly every one of the discovery

 conferences held by this Court in these proceedings, Plaintiffs have been ordered to produce

 documents or materials responsive to Dr. Polomsky’s written discovery requests that had

 previously been withheld. This alone triggers the mandatory attorneys’ fees provisions in Fed. R.

 Civ. P. 37(a)(5)(A). However, Plaintiffs’ discovery abuse goes well beyond a failure to provide

 proper discovery responses without judicial intervention and much of this abuse has already been

 brought to the Court’s attention.4 Unfortunately, Plaintiffs’ discovery abuse continues to this day.




 3
   As contemplated under the Local Rules, a more comprehensive recitation of Plaintiffs’ discovery
 abuse throughout these proceedings will be submitted, via affidavit, in conjunction with Dr.
 Polomsky’s specific fee request.
 4
   Since their first responses were received by Dr. Polomsky on April 25, 2018, Plaintiffs’ written
 discovery responses have been replete with improper boilerplate objections that fail to comply
 with the Federal Rules of Civil Procedure. See, e.g., Kissing Camels Surgery Center, LLC, v.
 Centura Health Corp., No. 12-cv-03012-WJM-NYW, 2016 WL 277721, *2 (D. Colo. Jan. 22,
 2016) (“Boilerplate objections are improper. The responding party has the obligation to explain
 and support its objections.” (internal citations omitted)). Indeed, Fed. R. Civ. P. 26(g) specifically
 prohibits the “abusive practice of objecting to discovery requests reflexively – but not reflectively
 – and without a factual basis” Bottoms v. Liberty Life Assur. Co. of Boston, No. 11-CV-01606-
 PAB-CBS2011 WL 6181423, *7 (D. Colo. Dec. 13, 2011) (internal citations and quotations
 omitted). Similarly, under the plain language of the Rules, at a minimum, “an objection must state
 whether any responsive materials are being withheld on the basis of the objection.” See, e.g., Fed.
 R. Civ. P. 34(b)(2)(B). Despite several objections on the basis of “privilege” in Plaintiffs’
 discovery responses, they have provided no privilege log in these proceedings to date. See, e.g.,
 Pinon Sun Condominium Assoc., Inc. v. Atain Specialty Insurance Co., No. 17-cv-01595-CMA-
 MJW, 2018 WL 4697311, *2 (D. Colo. June 11, 2018) (explaining that when a party objected to
 discovery requests “on the basis [of] the work product doctrine and attorney-client privilege” that
 party “assumed the burden of showing that the privileges applied. . . In failing to provide a privilege
 log [that party] could not, and did not, meet that burden.”). Indeed, all the way to, and through, the
 hearings the Court held in these proceedings, including the one held just days before Plaintiffs’
 most recent supplements, Plaintiffs have represented to the Court that, irrespective of their
 objections, nothing was being withheld on privilege grounds. As discussed below, Plaintiffs appear
 to have reversed this position in their September 27, 2019, Supplemental Responses.
                                                    5


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 6 of 17




          B.     Plaintiffs’ discovery misconduct continues to this day.

          While preparing the materials necessary for the Final Pretrial Order in this case, counsel

 for Dr. Polomsky discovered that Plaintiffs had failed to fully respond to a number of Dr.

 Polomsky’s written discovery requests. At Plaintiffs’ insistence, counsel for Dr. Polomsky

 requested a discovery conference with the Court to address these matters, which was initially

 scheduled for September 16, 2019. At that conference the Court determined that an in-camera

 interview with Plaintiffs’ former counsel, who had sued Plaintiffs in litigation previously

 undisclosed by Plaintiffs (despite an explicit request for such information), was necessary to

 address one of the issues raised by Dr. Polomsky. Thus, the discovery hearing was continued to

 September 18, 2019, and an in-camera interview was held by the Court on September 17, 2019.

 Between the September 16, 2019, and September 18, 2019, hearings, Plaintiffs raised (for the first

 time and without prompting by the Court or Dr. Polomsky) issues pertaining to whether

 documents, which apparently had been in Plaintiffs’ possession since at least the summer of 2018,

 were protected by the attorney/client privilege, as these documents consist of communications

 between Dr. Beyer and a personal friend, Jim Martin, who had attended law school but was not a

 licensed attorney.

          During the discovery hearing on September 18, 2019, which originally was scheduled to

 address Plaintiffs’ failure to identify over 20 different prior lawsuits Plaintiffs had been involved

 in (including the Berg Hill litigation prompting the September 17, 2019, in-camera interview of

 Mr. Berg), Mr. Brenner, counsel for Plaintiffs, informed the Court (and counsel for Dr. Polomsky)

 for the first time that the materials Mr. Brenner received from Plaintiffs’ counsel in Beyer I in the




                                                  6


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 7 of 17




 summer of 2018 were the source for the email correspondence between Jim Martin and Dr. Beyer

 that had been provided to the Court (but not to Dr. Polomsky) on September 17, 2019. 5

          Although some, if not all, of the correspondence between Mr. Martin and Dr. Beyer was

 clearly responsive to Dr. Polomsky’s written discovery requests, these materials were not provided

 to Dr. Polomsky until several days later, on September 23, 2019 and only after the Court issued an

 Order causing their production (and thereby curing Plaintiffs’ outrageous attempts to engage in ex

 parte communication with this Court). Nor were they ever identified by Plaintiffs on a privilege

 log. Moreover, what was made clear during the September 18, 2019, and September 23, 2019

 hearings, as well as during counsel’s conferral concerning these documents, is that neither

 Plaintiffs nor their counsel have, even to this day, conducted a thorough search of the materials in

 their possession, identified all responsive documents, and either produced these materials or, if the

 materials are relevant and responsive but being withheld on privilege grounds, identified those

 materials on a privilege log. Indeed, though Plaintiffs sua sponte and without explanation,

 provided the documents (un-Bates labeled) to the Court and urged their relevance in connection

 with Dr. Polomsky’s Abuse of Process claim in the present lawsuit, even those documents have

 not been produced in discovery or identified on a privilege log. While this series of events would

 have, even more than a year ago, posed very troubling questions about Plaintiffs’ fulfillment of

 their discovery obligations, it is clear at this juncture that Dr. Polomsky never would have been

 provided this evidence if his counsel had not discovered that Plaintiffs had withheld information




 5
   These documents were filed with the court under Level 2 Restriction, permitting the Court to
 review the documents upon which Plaintiffs relied for their arguments at the time, but withholding
 them from Dr. Polomsky.
                                                7


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 8 of 17




 and documents that are responsive to discovery requests and patently relevant to a number of

 factual and legal questions in this case.

                 i.     Plaintiffs’ September 27, 2019, Supplemental Responses.

          At the end of the day on Friday, September 27, 2019, Plaintiffs provided the supplemental

 discovery responses that they had indicated to both counsel for Dr. Polomsky and the Court would

 be forthcoming days earlier.6 In these “Supplemental Responses” Plaintiffs again make clear their

 complete disregard for their discovery obligations. Specifically and with regard to prior litigation,

 instead of reviewing the materials in their possession and identifying what needed to be produced

 and what in their possession was responsive but (arguably) privileged and, thus, needed to be

 identified on a privilege log, Plaintiffs pulled and produced public records concerning some of the

 litigation counsel for Dr. Polomsky had found and produced those public records, along with an

 unrelated declaration (discussed further below), all of which clearly had not been part of the file

 Plaintiffs received from Berg Hill or otherwise produced as a result of a review of Plaintiffs’

 personal files. Plaintiffs also updated their responses to repeatedly state that “to the extent Dr.

 Polomsky believes any responsive documents were identified in the privilege logs produced in the

 First Lawsuit, Plaintiffs incorporate by reference the privilege logs produced in the First Lawsuit.

 See also ECF No. 186.” Ex. A (emphasis added). This statement is absurd.

          Plaintiffs have repeatedly represented to the Court (both in defense of Dr. Polomsky’s

 arguments and affirmatively in support of Plaintiffs’ arguments) that Beyer I (a/k/a the “First



 6
   As raised in the September 23, 2019, hearing, when counsel for Dr. Polomsky attempted to confer
 with counsel for Plaintiffs concerning their obligations to supplement their discovery response
 evidenced by what had independently been discovered by Dr. Polomsky’s counsel earlier that
 month, Mr. Brenner assured counsel for Dr. Polomsky, just two hours before that hearing (the
 third, and final, hearing in less than a week) was scheduled to commence, that Plaintiffs would
 “review and update” their discovery responses by Tuesday, September 24, 2019.
                                                  8


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 9 of 17




 Lawsuit”) was an entirely different case and should have no import in the matter at bar. In light of

 this position (and even if there were some precedent establishing that a privilege log composed by

 a different firm in a different case could merely be “incorporated by reference”—which there is

 not), it cannot be that a privilege log from Beyer I may simply be “incorporated by reference” in

 the present proceedings. Indeed, the language used by Plaintiffs in their attempt to do so suggests

 that Dr. Polomsky should conduct a review for responsiveness of evidence he does not even have,

 and then defer to privilege logs composed by lawyers other than those representing any party in

 the present litigation. That is simply and entirely nonsensical, and would make Plaintiffs’

 discovery obligations Dr. Polomsky’s obligations, which obligations Dr. Polomsky could never

 perform, because he does not have custody of the documents at issue. Plaintiffs’ conduct in this

 regard is the most recent in a pattern, wherein Plaintiffs seek to shift their obligations to Dr.

 Polomsky, even though Dr. Polomsky is undisputedly incapable of bearing those obligations,

 because he does not have the documents.

          Throughout the parties’ conferral on this issue, Mr. Brenner has maintained that Plaintiffs’

 discovery obligations were satisfied by Mr. Brenner searching one subfolder of the materials

 Plaintiffs’ prior counsel had provided Mr. Brenner last summer. The issue at hand is that Plaintiffs’

 obligation back in the summer of 2018, when Plaintiffs’ present counsel received those documents

 from Plaintiffs’ counsel in Beyer I, was to review all of the documents, ascertain whether they

 were responsive to any of Dr. Polomsky’s written discovery requests, and, if so, either produce

 them or log them on a privilege log in these proceedings. Mr. Brenner’s responses to the conferral




                                                   9


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 10 of 17




 efforts of Dr. Polomsky’s counsel clearly demonstrates the ongoing nature of this failure.7 While

 Plaintiffs’ failure is wide-reaching, one irrefutable and striking example of their failure is the fact

 that Plaintiffs still have provided no privilege log whatsoever in the case at bar.

          To be clear, the fact that counsel for Plaintiffs specifically represented to the Court that

 there were responsive documents they had received from Berg Hill last summer that Plaintiffs had

 failed to produce and/or identify on a privilege log, while concerning in and of itself, served to

 illustrate a larger problem which Dr. Polomsky had hoped that Plaintiffs were taking the time to

 rectify. Specifically, some or all of those same documents that Mr. Brenner received from Mr.

 Berg were correspondence to or from Dr. Beyer which, therefore, presumably were already in

 Plaintiffs’ possession. This demonstrates a failure to search for responsive documents that extends

 beyond the failure to review the documents received from Berg Hill last summer, and it again

 raises a problem for Dr. Polomsky in that he does not know what he does not know, because it is

 clear that Plaintiffs have either withheld relevant evidence or willfully failed to manage the

 discovery process such that Dr. Polomsky could avail himself of the due process contemplated in

 the Rules.




 7
   Based upon Mr. Brenner’s repeated representations over the last two weeks that supplemental
 discovery responses would be forthcoming and requests for additional time to provide those
 supplements, it was Dr. Polomsky’s assumption that Mr. Brenner was actively reviewing all of the
 materials Plaintiffs had failed to review before discovery (by Dr. Polomsky) of the Berg Hill
 litigation and would be supplementing Plaintiffs’ discovery responses accordingly. The fact that
 Mr. Brenner finally got around to reviewing one subfolder within those materials (and is still
 claiming privilege with regard to some or all of even the limited documents Mr. Brenner reviewed
 but refuses to provide a privilege log), still demonstrates a complete failure to comply with
 Plaintiffs’ obligations under the Federal Rules.
                                                  10


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 11 of 17




                 ii.    The Declaration.

          Contained within the limited new materials provided by Plaintiffs for the first time on

 September 27, 2019, was a June 27, 2018 Declaration obtained by Plaintiffs for the purpose of

 these proceedings from Karen McGovern, the Director of Legal Affairs for the Colorado

 Department of Regulatory Agencies (“DORA”) - the agency that investigated Dr. Stewart’s report

 concerning Dr. Beyer’s use of PTK cards to perform PRK/LASIK procedures and recommended

 to the Colorado Medical Board (“CMB”) that Dr. Beyer’s license be suspended as the result of

 that investigation. Ex. B.8 During the CMB’s year-long investigation and at the time of the resultant

 suspension of Dr. Beyer’s medical license - which investigation and suspension Plaintiffs have

 explicitly and unequivocally put at issue in this lawsuit - Ms. McGovern was the Program Director

 for the CMB.9 Id. Despite the fact that Plaintiffs have had this Declaration for more than a year,

 and before the last nine hearings that the Court has held in these proceedings (including the

 September 12, 2018, hearing in which the Court specifically ordered that Plaintiffs “subpoena the

 records from DORA” that Dr. Polomsky had requested in written discovery after Plaintiffs had

 suggested that they did not have them), Plaintiffs waited until just nine weeks before trial (and

 more than a year after discovery closed) to produce this Declaration.

          There can be no dispute that Ms. McGovern’s Declaration should have been produced. In

 March 2018, Dr. Polomsky requested “any and all documents (including but not limited to . . .

 written statements . . .) that refer to or reflect communication(s) by and between you or anyone



 8
   Although Plaintiffs have yet to produce any accompanying correspondence indicating when,
 exactly, this Declaration was received by them, presumably it was at or near the time it was signed
 by Ms. McGovern.
 9
   Indeed, Ms. McGovern is the individual who signed the Order of Suspension issued by the CMB
 on March 13, 2015, a copy of which Plaintiffs have attached as evidence in support of their Motion
 for Summary Judgment. Doc. 151-4.
                                                 11


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 12 of 17




 acting on your behalf and any third parties (other than your counsel) regarding the allegations, or

 the facts underlying the allegations contained in your Complaint or Answer to Defendant’s

 Counterclaims.” Ex. A (RFP 2). Dr. Polomsky also requested “any and all statement(s), written or

 recorded, sworn or unsworn, relating to the events alleged in your Complaint, and any amendments

 thereto, in the possession of you or your attorneys and taken from any person whom you assert has

 knowledge of facts related in any way to your claims or defenses” and also specifically requested

 “all documents or correspondence you sent to or received from DORA . . . including but not limited

 to all materials . . . sent to or received from DORA following [the CMB’s April 2015] hearing

 (including by way of example but not by way of limitation, correspondence regarding your efforts

 to have all references to your suspension removed from DORA’s website.” Id. (RFP 4 & 7). In

 May 2018, Dr. Polomsky also specifically requested “any and all documents reflecting

 communication between you, or anyone acting on your behalf, and the Colorado Medical Board

 or DORA sent or received between April 10, 2015, and the present.” Ex. C (RFP 22). These

 specific discovery requests were among those addressed by the Court in hearings in May 2018,

 June 2018, and September 2018, and the Court made clear that, even if these materials ultimately

 were inadmissible, they were relevant, responsive, and needed to be produced.10

          Not only has Plaintiffs’ failure to produce Ms. McGovern’s Declaration during discovery

 prejudiced Dr. Polomsky’s ability to prepare for trial, this document specifically refutes

 representations Plaintiffs have made and continue to make to the Court throughout these




 10
    For example, after Plaintiffs refused to substantively respond to these discovery requests
 improperly claiming the requests were “irrelevant, overly broad, unduly burdensome, and not
 proportional to the needs of this action,” Bottoms, 2011 WL 6181423 at *7, the Court specifically
 ruled on June 26, 2018, that a response was required and if “the plaintiff wants to have the DORA
 records excluded, they will need to file a Motion in Limine.” [Doc. 112].
                                                  12


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 13 of 17




 proceedings (after having received a sworn statement memorializing the state’s position to the

 contrary), including in briefing on dispositive motions presently pending before the Court. We

 now know that Ms. McGovern rejected Plaintiffs’ proposed language that would have provided

 some basis for the (erroneous) story they have told about the public record of Dr. Beyer’s

 suspension by the CMB. Id. Moreover, Ms. McGovern explicitly informed Plaintiffs back in June

 of 2018 that it was the State’s position that Dr. Polomsky’s report to the CMB is “specifically not

 admissible in a civil suit.”11 Id. As Plaintiffs have already repeatedly admitted, without this report,

 which the state has said in sworn testimony is inadmissible, Plaintiffs have no claims against Dr.

 Polomsky.

          Similarly and as noted above, this Declaration appears to put directly at issue the veracity

 of Plaintiffs’ repeated representations to the Court throughout these proceedings concerning the

 import of Plaintiffs’ (evidently successful, though unlawful because it was during the pendency of

 this litigation) attempts to “remove”12 all public records (other than the lawsuits filed by Plaintiffs)

 related to the CMB’s suspension of Dr. Beyer’s medical license. Plaintiffs’ counsel have made

 abundantly clear over the last two years that they consider their ability to make their oft-repeated

 argument - that, because there currently is no reference to the suspension of Dr. Beyer’s medical

 license on the CMB’s website (and evidently, notwithstanding the fact that at the time this action

 was brought by Dr. Beyer, there was a reference to, and indeed copies of, the suspension on the




 11
    C.R.S. 12-36.5-102(7)(a) specifically defines “records,” as used in the statutes cited by Ms.
 McGovern, to include, among other things, “any . . . complaint, response, or correspondence
 related to the complaint or response.”
 12
    The public record of Dr. Beyer’s suspension was published on the state’s website and, as such,
 true “removal” of it from public view, is impossible. See Doc. 152-21.

                                                   13


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 14 of 17




 state’s website), it never happened - to be pivotal to one or more claim(s) in these proceedings,

 going so far as to include a statement to this effect in Plaintiffs’ alleged “material facts” in

 Plaintiffs’ recent Motion for Summary Judgment. E.g. Doc. 151. Ms. McGovern’s Declaration,

 which was signed in June of 2018, particularly when compared to the draft declaration that

 Plaintiffs’ counsel Vincent Wegher attempted to get her to sign earlier that year, specifically

 demonstrates that though Plaintiffs attempted to get Ms. McGovern to agree with their theory in

 this regard, she refused. Compare Ex. B with Ex. D. Indeed, she substituted language for that in

 Plaintiffs’ draft which arguably calls into question the propriety of the public record having been

 altered at all—an alteration effected by Plaintiffs’ legal counsel during the course of this

 litigation.13

          Simply put, Plaintiffs hid evidence that drew into question the veracity of their repeated

 representations to the Court, throughout these proceedings, concerning (according to Plaintiffs) an

 issue of paramount importance. While clearly related to Dr. Polomsky’s Spoliation Motion (and

 what we now know, based upon Ms. McGovern’s Declaration, are gross misrepresentations made

 to the Court by Plaintiffs’ counsel in response to that Motion), Plaintiffs’ mantra about public

 records, inadmissible records, the significance of the Suspension and related proceedings, etc. - all




 13
    Plaintiffs’ counsel’s actions in effecting the alteration of the public record during the pendency
 of this litigation is a matter set forth in Dr. Polomsky’s Motion for Sanctions for Spoliation [Doc
 152]. Insofar as the Court has queried the possible prejudice to Dr. Polomsky of this and other per
 se spoliation by Plaintiffs, Ms. McGovern’s Declaration is of critical importance. Plaintiffs’
 repeated and emphatic assertions about the significance and admissibility of certain CMB-
 generated documents (both those that were public record at the time this case was filed and those
 that were not), coupled with what Dr. Polomsky now recognizes as Plaintiffs’ withholding of
 critical evidence bearing directly (and arguably adversely) on Plaintiffs’ basic theory about the
 CMB-generated documents, illustrates that Dr. Polomsky has been deprived—until weeks before
 trial—of evidence Plaintiffs have made central to their case.
                                                     14


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 15 of 17




 of which are based upon a theory that Ms. McGovern would not endorse - are matters Plaintiffs

 have urged at every turn are somehow dispositive of most or all of the issues in this case. The fact

 that Dr. Polomsky may disagree is of no moment. Plaintiffs brought this lawsuit and have

 consumed innumerable court hours and written pages professing the significance of these very

 issues, all while failing to disclose damning evidence that draws into question the legitimacy of

 the theories they rely upon.

       IV.          Conclusion.

             Sanctions are not only appropriate, they are required. Plaintiffs must be ordered to pay the

 attorneys’ fees and costs directly attributable to Plaintiffs’ discovery abuse and, in light of the

 ongoing and egregious nature of that abuse, dating back well over a year, the most severe sanctions

 are appropriate – dismissal with prejudice of all of Plaintiffs’ claims against Dr. Polomsky in

 addition to the award of fees to Dr. Polomsky. Plaintiffs’ misconduct does not go to tangential or

 remotely relevant matters; their misconduct was designed to deprive Dr. Polomsky of critical and

 arguably dispositive evidence that adversely bears upon Plaintiffs’ entire case.14

             Even if the Court were to conclude there is some remedy less than dismissal that would

 properly cure the harm done to Dr. Polosmky, an award of attorneys’ fees is necessary and, because

 Plaintiffs’ discovery responses remain deficient, Plaintiffs should also be ordered to provide full

 and complete discovery responses before October 14, 2019, so that those responses and the missing

 materials can be reviewed with Dr. Beyer at his deposition on October 16, 2019, a deposition

 which must occur at this late juncture only due to Plaintiffs’ willful failure to provide full and

 complete responses in accordance with the discovery deadlines set by Court order.




 14
      See Doc 196 and Doc. 201.
                                                     15


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 16 of 17




              Respectfully submitted this 10th day of October, 2019.

                                           SHERMAN & HOWARD L.L.C.

                                                  s/ Beth Ann Lennon
                                                  Emily F. Keimig
                                                  Beth Ann Lennon
                                                  633 17th St., Suite 3000
                                                  Denver, CO 80202
                                                  Telephone: (303) 297-2900
                                                  Facsimile: (303) 299-0940
                                                  Email: ekeimig@shermanhoward.com
                                                   blennon@shermanhoward.com

                                                  Attorneys for Dr. Polomsky




                                             16


 50769111.1
Case 1:16-cv-03099-MEH Document 203 Filed 10/10/19 USDC Colorado Page 17 of 17




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of October, 2019, a true and correct copy of the
 foregoing DR. POLOMSKY’S MOTION FOR DISCOVERY SANCTIONS AND TO
 COMPEL PLAINTIFFS’ COMPLIANCE WITH THEIR OBLIGATIONS UNDER THE
 FEDERAL RULES OF CIVIL PROCEDURE was filed with the Clerk of the Court using the
 CM/ECF system, which will send notification of such filing via email to the following:

  Thomas P. Howard                               C. Gregory Tiemeier
  Scott E. Brenner                               TIEMEIER & STICH, P.C.
  William C. Groh, III                           1000 East 16th Avenue
  THOMAS P. HOWARD, LLC                          Denver, CO 80218
  842 W. South Boulder Road, Suite 100           Email: gtiemeier@tslawpc.com
  Louisville, Colorado 80027
  Email: thoward@thowardlaw.com
  Email: sbrenner@thowardlaw.com
  Email: wegroh@thowardlaw.com



                                            s/ Theresa M. Bohrer
                                            Theresa M. Bohrer, Legal Secretary




                                              17


 50769111.1
